DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 9/11/20 was entered into the record. 

Claim Objections
Claim 1 is objected to because of the following informalities: the penultimate paragraph of claim 1 appears to be missing words.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato US 2016/0107855 (“Sato”).  Regarding claim 1, Sato disclosed a medium transport device comprising: 
 	a first transport route for discharging a medium processed by a processing unit to an outer side of a housing in which the processing unit is provided (see 21 or 22 in Figure 4); 

 	a cover (R1) that is provided on a front side of the housing and is openable/closeable or detachable (Figure 5A); and 
 	a medium accommodating unit (31) that is provided on a lower side of the first transport route and accommodates the medium, 
 	wherein at least one of the first transport route and a route forming member (93) constituting the first transport route and at least one of the second transport route and a route forming member constituting the second transport route are when the cover is opened or detached (see at least Figure 5A), and 
 	wherein the medium accommodating unit is exposed such that the medium is configured to be put in the medium accommodating unit when the cover is opened (see at least Figures 4 and 5A).  
 	Regarding claim 12, Sato disclosed a recording apparatus comprising: a recording unit as the processing unit, which performs recording on a medium (Figure 1); and the medium transport device according to Claim 1 as listed above.  

Regarding claim 1-7, 9, and 11-18 Idehara disclosed a medium transport device comprising: 
 	a first transport route for discharging a medium (to 14) processed by a processing unit (3) to an outer side of a housing in which the processing unit is provided; 

 	a cover (1A) that is provided on a front side of the housing and is openable/closeable or detachable (Figure 5); and 
 	a medium accommodating unit (2) that is provided on a lower side of the first transport route and accommodates the medium, 
 	wherein at least one of the first transport route and a route forming member (including 13) constituting the first transport route and at least one of the second transport route and a route forming member constituting the second transport route are when the cover is opened or detached (see at least Figure 5), and 
 	wherein the medium accommodating unit is exposed such that the medium is configured to be put in the medium accommodating unit when the cover is opened (see at least Figures 5 and 7).  
	Regarding claim 2, Idehara disclosed the first transport route is a transport route through which the medium is discharged, with a first surface thereof facing upward without being curved or inverted, from the processing unit to an outer side of the housing (see Figure 4), and 
 	wherein the second transport route is a transport route through which the medium processed by the processing unit is fed toward an upper side, is curved and inverted (see 12), and is discharged, with the first surface thereof facing downward, to the outer side of the housing (see Figure 4).  

 	Regarding claim 4, Idehara disclosed an inner side of the cover forms a part of the second transport route (see Figures 4 and 5).  
 	Regarding claim 5, Idehara disclosed the cover has a rotation center on a lower side of the cover and a rotatable free end on an upper side of the cover, and is opened and closed by rotating (Figure 5).  
 	Regarding claim 6, Idehara disclosed the cover is configured to include a first cover (the front of 2 as seen opening in Figure 4) that is positioned on a lower side and a second cover (1A as seen opening in Figure 5) that is positioned on an upper side from the first cover, wherein the second transport route is formed by closing the second cover, wherein the first cover is independently openable, and enables the medium to be accommodated in the medium accommodating unit by opening of the first cover wherein the medium is configured to be put in the medium accommodating unit when the first cover is opened (see Figures 4 and 5).  
 	Regarding claim 7, Idehara disclosed the first cover is configured to engage with the second cover, and the first cover may be opened in conjunction with opening of the second cover (see Figures 4 and 5).  
 	Regarding claim 9, Idehara disclosed a medium receiving tray (14) that supports the medium which is discharged through the first transport route, wherein the medium receiving tray is openable and closeable (Figure 4), comes into a state of supporting the medium which is discharged through the first transport route when the tray is opened, 
	Regarding claim 11, Idehara disclosed a support tray (5) that is provided above the housing and supports the medium which is discharged through the second transport route, wherein the support tray is attachable to and detachable from the housing and is configured integrally to a route forming member constituting the second transport route (see Figure 4), and wherein the route forming member to be detached and causes at least a part of a zone of the second transport route, in which the medium is curved and inverted, to be exposed by detaching of the support tray (as can be seen from Figure 4).  	
 	Regarding claims 12-18, Idehara disclosed a recording unit (3) as the processing unit, which performs recording on a medium; and the medium transport device as mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Idehara in view of JP 3591399 (“JP ‘399”).  Idehara disclosed a recording unit (3) as the .   

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Idehara in view of Suzuki et al. US 2014/0043392 (“Suzuki”).  Idehara disclosed a recording apparatus comprising: a recording unit as the processing unit, which performs recording on a medium; and the medium transport device according to Claim 2 as mentioned above, wherein the recording unit includes a liquid ejecting head (bottom of 3) that performs recording on the medium by ejecting a liquid, but did not teach the liquid containing unit as claimed.  Suzuki teaches a recording unit includes a liquid ejecting head (22) that performs recording on the medium by ejecting a liquid, wherein the recording apparatus further includes a liquid containing unit (19T) that is provided on a front surface which is one of side surfaces of the housing and contains the liquid that is ejected from the liquid ejecting head.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of Suzuki within Idehara, to use the liquid ejecting head . 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOWARD J SANDERS/Primary Examiner, Art Unit 3658